MEMORANDUM OPINION
{¶ 1} On June 11, 2008, appellant, Richard D. Ketterman, pro se, filed a notice of appeal from a June 13, 2007 judgment issued by the Lake County Court of Common Pleas. In that judgment, the trial court sentenced appellant to serve fourteen months in prison, to be served consecutively to Lake County C.P. No. 07 CR 000301, after finding him guilty of grand theft of a motor vehicle and violating the terms of his community control.
 {¶ 2} App. R. 4(A) states in part:
 {¶ 3} "A party shall file the notice of appeal required by App. R. 3 within thirty days of the later of entry of the judgment or order appealed. * * *" *Page 2 
 {¶ 4} In this case, appellant's notice of appeal was due by Monday, July 14, 2007, which was not a holiday or a weekend. The notice of appeal was not filed until Wednesday, June 11, 2008. Thus, the notice was filed eleven months late.
 {¶ 5} App. R. 5(A) states, in relevant part:
 {¶ 6} "(1) After the expiration of the thirty day period provided by App. R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 7} "(a) Criminal proceedings;
 {¶ 8} "(b) Delinquency proceedings; and
 {¶ 9} "(c) Serious youthful offender proceedings.
 {¶ 10} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of the appellant to perfect an appeal as of right. * * *"
 {¶ 11} In the present case, appellant has neither complied with the thirty-day rule set forth in App. R. 4(A) nor sought leave to appeal. Thus, this court is without jurisdiction to consider this appeal. In order to appeal the trial court's decision, appellant must file a motion for delayed appeal concurrently with the notice of appeal pursuant to App. R. 5(A).
 {¶ 12} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed as being untimely.
 {¶ 13} Appeal dismissed.
  CYNTHIA WESTCOTT RICE, J., COLLEEN MARY OTOOLE, J., concur. *Page 1